

Exhibit 10.1


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of A,
2020 (the “Effective Date”), by and among INVESTAR HOLDING CORPORATION, a
Louisiana corporation (the “Company”), INVESTAR BANK, NATIONAL ASSOCIATION, a
Louisiana bank (the “Bank”, and together with the Company, the “Employer”) and
JOHN J. D’ANGELO, a resident of Louisiana (“Executive”). The Company, the Bank
and Executive are sometimes hereinafter referred to, collectively, as the
“Parties” and, individually, as a “Party.”
WHEREAS, Executive is currently engaged as the President and Chief Executive
Officer of the Company and the Bank; and
WHEREAS, the Company and the Bank wish to continue to employ Executive to serve
as President and Chief Executive Officer of the Company and the Bank and
Executive wishes to continue to be so employed by the Company and the Bank, all
upon the terms and conditions hereinafter set forth;
NOW, THEREFORE, for and in consideration of the Agreement’s mutual covenants,
and other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the Parties agree as follows:
1. Definitions. The following terms used in this Agreement shall have the
following meanings:
(a) “Cause” shall mean a termination of Executive’s employment as a result of:
(i) any act by Executive of fraud against, material misappropriation from, or
material dishonesty to the Employer during the Term;
(ii) conduct by Executive that amounts to willful misconduct, gross and willful
insubordination, or gross neglect in the performance of Executive’s duties and
responsibilities hereunder;
(iii) Executive’s indictment for (or its procedural equivalent), or entering of
a guilty plea or plea of no contest with respect to, a crime involving breach of
trust or moral turpitude or any felony;
(iv) Employer’s receipt of any form of notice, written or otherwise, that any
regulatory agency having jurisdiction over the Employer intends to institute any
form of formal or informal regulatory action against Executive;
(v) Executive’s removal and/or permanent prohibition from participating in the
conduct of the Bank’s affairs by an order issued under 12 U.S.C. Section 1818(e)
or (g);
(vi) the exhibition of a standard of behavior within the scope of or related to
Executive’s employment that is materially disruptive to the orderly conduct of
the Employer’s business operations (including, without limitation, substance
abuse or sexual harassment or sexual misconduct that violates federal or state
law);
(vii) Executive’s breach of any fiduciary duty owed to the Employer; or
(viii) a material breach of the terms of this Agreement by Executive not cured
by Executive within twenty (20) business days after his receipt of the
Employer’s written notice thereof, including, without limitation, a material
failure by Executive to perform Executive’s duties and responsibilities in the
manner and to the extent required under this Agreement, and, in the event
Executive does not cure said condition, the Employer terminates his employment
within thirty (30) days after the period for curing said condition has expired;
each of the foregoing to be determined by the Board of Directors of the Company
(“Company Board”) or the Board of Directors of the Bank (“Bank Board”), as
applicable, in the reasonable exercise of its discretion and acting in good
faith.
(b) “Change in Control” shall mean the occurrence of any of the following
events, provided the Change in Control also constitutes a change in the
ownership of the Company, or in a substantial portion of the assets of the
Company, as applicable, within the meaning of Section 409A of the Code.



--------------------------------------------------------------------------------



(i) During any twelve (12)-month period, the individuals who are members of the
Company Board immediately before the beginning of such twelve (12)-month period
(the “Incumbent Board”) cease for any reason to constitute at least 50% of the
Company Board during that twelve (12)-month period; provided, however, that if
the election, or nomination for election by the Company’s shareholders, of any
new director was approved in advance by a vote of at least 50% of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered as
a member of the Incumbent Board;
(ii) Upon the consummation of any acquisition, merger, consolidation,
reorganization or other similar transaction immediately after which the
shareholders of the Company immediately before such transaction own less than
50% of the total fair market value or total voting power of the Company or the
Person resulting from such transaction if not the Company; provided, however,
that the event described in this Subsection (ii) shall not be deemed to be a
Change in Control by virtue of any of the following acquisitions: (A) by the
Company, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or the Bank, or (C) by an underwriter temporarily
holding securities pursuant to an offering of such securities;
(iii) When any Person or more than one Person acting as a group acquires, or has
acquired during any twelve (12)-month period) more than 50% of the total gross
fair market value of the assets of the Company immediately prior to such
acquisition or acquisitions, including without limitation stock or assets of the
Bank.
(c) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(d) “Competitive Business” shall mean an enterprise that is in the business of
offering banking products and/or services, which services and/or products are
similar or substantially identical to those offered by the Bank during
Executive’s employment with the Employer.
(e) “Disability” shall mean a condition for which benefits are payable to
Executive under any long-term disability insurance coverage then provided to
Executive by the Employer; or, if no such coverage is then being provided, the
inability of Executive to perform the essential functions of Executive’s duties
under this Agreement with or without reasonable accommodation for a period of at
least ninety (90) days in the aggregate in any rolling one hundred and eighty
(180)-day period, as determined by an independent physician selected by the
Company Board.
(f) “Good Reason” shall mean if, during the term of Executive’s employment under
this Agreement, and without Executive’s consent, the following occurs:
 (i) any breach of the material terms of this Agreement by the Employer;
(ii) any material and adverse change in the reporting relationship(s),
authority, duties or responsibilities of Executive;
(iii) any assignment of duties that are materially and adversely inconsistent
with Executive’s position or that are materially and adversely inconsistent with
Executive’s authority, duties or responsibilities described in this Agreement;
(iv) the relocation of Executive without Executive’s consent to any principal
place of employment that is a material change from the main office of the Bank
as the Employer may from time to time designate; provided, however, this
Subsection (iv) shall not apply in the case of business travel which requires
Executive to relocate temporarily for periods of ninety (90) days or less; or
(v) any material and adverse change in Executive’s Base Salary or annual bonus
opportunity.
Notwithstanding the foregoing, no event shall constitute Good Reason unless
Executive notifies the Company Board in writing regarding the existence of the
condition(s) constituting Good Reason no later than thirty (30) days after
Executive knows of the condition(s), the Company does not, or does not cause the
Bank to, cure said condition within thirty (30) days after receipt of
Executive’s written notice and, in the event the Company or the Bank does not
cure said condition, Executive terminates his employment within thirty (30) days
after the period for curing said condition has expired without the Company or
the Bank having cured same.
(g) “Person” shall mean any individual, corporation, bank, credit union, general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature.



--------------------------------------------------------------------------------



(h) “Territory” shall mean, to the extent the Bank carries on business therein,
(i) Ascension, Calcasieu, East Baton Rouge, East Feliciana, Evangeline,
Jefferson, Lafayette, Livingston, St. Tammany, Tangipahoa, West Baton Rouge and
West Feliciana Parishes, Louisiana, (ii) Galveston and Harris Counties, Texas,
(iii) Sumter and Tuscaloosa Counties, Alabama, and (iv) in the event that the
Bank expands the geographic reach of its business to other parishes or counties
during Executive’s employment, the definition of Territory shall expand to
include such additional parishes or counties where its offices are located. In
such any such case, Executive agrees to execute and deliver an amendment hereto
adding any such additional parishes or counties, upon payment to Executive by
the Company of the sum of One Hundred Dollars ($100) per amendment.
2. Employment. The Employer hereby employs Executive, Executive hereby accepts
such employment, as President and Chief Executive Officer of the Company and the
Bank with such duties and responsibilities as are customarily performed by
persons acting in such capacities and as may be delegated from time to time to
Executive by the Company Board or the Bank Board, as applicable, upon and
pursuant to the terms and conditions set forth in this Agreement.
3. Term and Duties.
 (a)   Term. The period of Executive’s employment with the Employer under this
Agreement shall commence as of the date hereof and shall continue for a period
of three (3) years unless earlier terminated pursuant to this Agreement (the
“Initial Term”). If the Agreement is in effect at the end of the Initial Term,
the Term, as defined herein, shall be renewed automatically for successive
twelve-month periods (each a “Renewal Term”) unless and until one Party gives
written notice to the other of its or his intent not to extend this Agreement
with such written notice to be given not less than ninety (90) days prior to the
end of the Initial Term or any subsequent Renewal Term, as applicable. In the
event such notice of non-renewal is properly given, this Agreement shall
terminate at the end of the remaining Initial Term or Renewal Term then in
effect, subject to earlier termination in connection with the termination of
Executive’s employment pursuant to this Agreement. In the event that any Party
provides timely notice of non-renewal of the Agreement, Executive shall
terminate his employment with the Company and the Bank on expiration of the Term
(the Initial Term and any subsequent Renewal Terms hereinafter referred to as
the “Term”).
(b) Performance of Duties. During the Term, except for periods of illness,
disability, reasonable vacation periods, and authorized leaves of absence, all
subject to policies generally applicable to senior executives of the Employer,
Executive shall devote substantially all of his business time, attention, skill,
and efforts to the faithful performance of his duties under this Agreement.
Executive shall be eligible to participate as a member in community, civic,
religious, or similar organizations, and may pursue personal investments, which
in either event do not present any material conflict of interest with the
Employer (with prior written approval by the Company Board or the Bank Board, as
applicable, during the Term), or unfavorably affect in any material respect the
performance of Executive’s duties under this Agreement.
(c) No Other Agreement. Executive shall have no employment contract or other
written or oral agreement concerning employment with any organization, entity or
person other than the Employer during the Term.
4. Compensation.
(a) Base Salary. The Employer shall pay Executive a minimum base salary per year
that is no less than the amount paid to Executive as of the Effective Date of
this Agreement (as in effect as of the Effective or as subsequently increased
thereafter, the “Base Salary”). Following the first anniversary of the Initial
Term and thereafter (including during any Renewal Term), Executive’s Base Salary
may be increased (but not decreased) at the discretion of the Company Board or
the Bank Board, as applicable; such initial Base Salary, or any increased Base
Salary, shall be payable in substantially equal installments in accordance with
the Employer’s normal pay practices, but not less frequently than monthly.
(b) Incentive Compensation. Subject to applicable law, including any required
regulatory approval, Executive shall be eligible to participate in an annual
incentive compensation program. For each calendar year during the Term (prorated
for any partial calendar year), Executive shall be eligible to receive annual
incentive compensation in an amount of up to fifty-five percent (55%) of his
Base Salary earned for that calendar year (“Incentive Compensation”). The
performance measures for any given year shall be set by the Company Board after
consultation with Executive no later than November 30th of the year preceding
the year to which the Incentive Compensation opportunity relates. Entitlement to
and payment of such Incentive Compensation and any related holdbacks are subject
to the discretion and approval of the Company Board. Any Incentive Compensation
earned shall be payable no later than sixty (60) days following the calendar
quarter in which the Incentive Compensation is earned, in accordance with the
Employer’s normal practices for the payment of Incentive Compensation. To be
entitled to any payment of Incentive Compensation, Executive must be employed by
the Employer on the last day of the applicable calendar year in which the
Incentive Compensation is earned.



--------------------------------------------------------------------------------



(c) Stock Option and Equity Awards. Executive will be eligible to participate in
any stock option plan, restricted stock and long-term equity incentive plans
offered by the Company to senior executives on the same basis as such other
similarly situated employees of the Employer and terms consistent with
Executive’s position with the Employer.
(d) Reimbursement of Expenses; Automobile Use. Executive shall be entitled to
each of the following:
(i) Employer shall pay or reimburse Executive for all reasonable travel and
entertainment expenses incurred by Executive in the performance of his duties
and responsibilities under this Agreement, in accordance with the terms provided
in the Employer’s applicable policies and procedures, and as the Company Board
or the Bank Board, as applicable, has adopted or may adopt in the future;
(ii) Employer shall pay or reimburse Executive for actual monthly dues paid and
business-related expenditures associated with the membership at the Baton Rouge
Country Club and The Country Club of Louisiana or similar social club.
Notwithstanding the foregoing, neither the Company nor the Bank shall pay or
reimburse Executive for any initiation fee related to Executive’s membership or
enrollment in any such club or similar social club without prior approval of the
Company Board or the Bank Board; and
(iii) Employer shall provide Executive with a monthly stipend in the amount of
One Thousand Dollars ($1,000) as an automobile allowance.
Executive agrees, as a condition of any such reimbursement, to submit
verification of the nature and amount of such expenses in accordance with such
reimbursement policies and in sufficient detail to comply with rules and
regulation promulgated by the United States Department of Treasury.
(e) Clawback of Compensation. Executive agrees to repay the gross amount of any
compensation previously paid to Executive under this Agreement that is subject
to recovery under any applicable law (including any rule of any exchange or
service through which the securities of the Company are then traded) or
compensation recoupment policy the Employer may adopt from time to time,
including, but not limited to, the following circumstances:
(i) where such compensation was in excess of what should have been paid because
the determination of the amount due was based, in whole or in part, on
materially inaccurate financial information of the Employer;
(ii) where such compensation constitutes “excessive compensation” within the
meaning of 12 C.F.R. Part 30, Appendix A;
(iii) where Executive has committed, is substantially responsible for, or has
violated, the respective acts, omissions, conditions, or offenses outlined under
12 C.F.R. Section 359.4(a)(4); or
(iv) if the Bank becomes, and for so long as the Bank remains, subject to the
provisions of 12 U.S.C. Section 1831o(f), where such compensation exceeds the
restrictions imposed on the senior executive officers of such an institution.
Executive agrees to return within sixty (60) days, or within any earlier
timeframe required by applicable law or any recoupment policy, any such
compensation properly identified by the Employer by written notice. If Executive
fails to return such compensation within the applicable time period, Executive
agrees that the amount of such compensation may be deducted from any and all
other compensation owed to Executive by the Employer. The provisions of this
Section 4(e) shall be modified to the extent, and remain in effect for the
period, required by applicable law.
5. Participation in Benefit Plans.
(a) Incentive, Savings, and Retirement Plans. During the Term, Executive shall
be entitled to participate in all other incentive, savings, and retirement
plans, practices, policies, and programs applicable generally to senior
executive officers of the Employer, on the same basis as such other similarly
situated employees of the Employer and consistent with Executive’s position with
the Employer, in accordance with the terms of such plans, practices, policies
and programs.
(b) Health and Welfare Benefit Plans. During the Term, Executive and Executive’s
dependents shall be eligible for participation in and shall receive all benefits
under any health and welfare benefit plans, practices, policies and programs
provided by the Employer, to the extent applicable to similarly situated
executives of the Employer and their eligible dependents and subject to the
terms, conditions and eligibility requirements (including any required premium
payments or other costs) therefore as may be prescribed by the Employer and set
forth in the terms of such plans, practices, policies and programs from time to
time.



--------------------------------------------------------------------------------



(c) Paid Time Off. During the Term, Executive shall be entitled to annual paid
time off in accordance with the policies that the Employer periodically
establishes for similarly situated executives of the Employer.
6. Payments and Benefits to Executive Upon Termination of Employment. The
Employer may terminate Executive’s employment under this Agreement for any
reason with (except upon termination of Executive’s employment for Cause) thirty
(30) days’ prior written notice to Executive, and Executive may voluntarily
terminate his employment under this Agreement with thirty (30) days’ prior
written notice to the Employer. The rights and obligations of the Employer and
Executive in the event of employment termination during the Term are set forth
in this Section 6 as follows:
(a) Death Benefits. Executive’s employment under this Agreement shall terminate
automatically upon Executive’s death. If Executive’s employment is terminated by
reason of death during the Term, the Employer shall pay Executive, or as
applicable, his designated beneficiary or beneficiaries, or to his estate, as
the case may be, any accrued but unpaid compensation described in Section 4 as
set forth therein.
(b) Disability Benefits. If the Company Board or the Bank Board determines that
Executive has incurred a Disability (whether or not any applicable long-term
disability insurance carrier deems him to have incurred a Disability), the
Employer may terminate Executive’s employment under this Agreement on account of
Executive’s Disability. If Executive’s employment is terminated by the Employer
by reason of Disability, the Employer shall pay to Executive, or in the event of
his subsequent death, to his designated beneficiary or beneficiaries, or to his
estate, as the case may be (1) his then current Base Salary in equal monthly
installments and in accordance with the Employer’s regular payroll practices for
a period ending one hundred and eighty (180) days following the date of
termination of his employment by reason of Disability, and (2) any accrued but
unpaid compensation or other vested benefits described in Section 4 as set forth
therein.
(c) Termination for Cause or by Executive Without Good Reason. Following
Executive’s termination for Cause or a termination by Executive without Good
Reason upon thirty (30) days’ written notice, the Employer shall pay Executive
any accrued but unpaid compensation described in Section 4 as set forth therein.
Executive shall have no right to any other compensation or benefits (except for
vested benefits under any employee benefit plan in accordance with the terms of
the plan and any right to continued health coverage under Section 4980B of the
Code (“COBRA”) or similar state law) for any period after a termination for
Cause or a termination by Executive without Good Reason upon thirty (30) days’
written notice, and all outstanding unvested equity and shares/units associated
with outstanding performance cycles and all unvested options or other equity
awards will be cancelled.
(d) Other Qualifying Events of Termination. Upon Executive’s termination of
employment for Good Reason or the Employer’s termination of Executive’s
employment for any reason other than death, Disability or Cause, Executive shall
be entitled to the following:
(i) the Employer shall pay to Executive, or in the event of his subsequent
death, to his designated beneficiary or beneficiaries, or to his estate, as the
case may be, any accrued but unpaid compensation described in Agreement Section
4 as set forth therein;
(ii) the Employer shall pay to Executive, or in the event of his subsequent
death, to his designated beneficiary or beneficiaries, or to his estate, as the
case may be, an amount equal to two (2) times the sum of (1) Executive’s
then-current Base Salary (or, if greater, the rate in effect before any
reduction in Base Salary that gave rise to termination of Executive’s employment
for Good Reason) plus (2) the average annual bonus paid to Executive with
respect to the three (3) calendar-year period immediately preceding Executive’s
termination of employment, to be paid in equal monthly installments and in
accordance with the Employer’s regular payroll practices, over a period of
twenty four (24) months following the date of termination of his employment
(“Severance”); and
(iii) if Executive elects to continue participation in any group medical,
dental, vision and/or prescription drug plan benefits to which Executive and/or
Executive’s eligible dependents would be entitled under COBRA, then for eighteen
(18) months following the date of termination (the “COBRA Reimbursement Period”)
the Employer shall pay to Executive monthly payments of an amount equal to the
excess of (1) the COBRA cost of such coverage over (2) the amount that Executive
would have had to pay for such coverage if he had remained employed during the
COBRA Reimbursement Period and paid the active employee rate for such coverage,
less withholding for taxes and other similar items (the “COBRA Payments”);
provided, however, that (A) if Executive becomes eligible to receive group
health benefits under a program of a subsequent employer or otherwise, the
Employer’s obligation to pay any portion of the cost of health coverage as
described herein shall cease, except as otherwise provided by law; and (B) the
COBRA Reimbursement Period shall only run for the period during which Executive
is eligible to elect health coverage under COBRA and timely elects such
coverage.



--------------------------------------------------------------------------------



Any amounts due pursuant to this Section 6(d) shall be subject to Section 8(a).
Executive shall have no right to any other compensation or benefits (except for
vested benefits under any employee benefit plan in accordance with the terms of
the plan and any right to continued health coverage under COBRA or similar state
law) for any period after termination.
7. Change in Control.
(a) If during the Term and during the period beginning six (6) months prior to,
and ending twelve (12) months after the closing of a Change in Control,
Executive experiences a termination of employment either by Executive for Good
Reason or the Employer for any reason other than death, Disability or Cause,
then, in addition to any Severance payable pursuant to Section 6(d), the
Employer shall pay to Executive, or in the event of his subsequent death, to his
designated beneficiary or beneficiaries, or to his estate, as the case may be,
an amount equal to the sum of (1) Executive’s then-current Base Salary (or, if
greater, the rate in effect before any reduction in Base Salary that gave rise
to termination of Executive’s employment for Good Reason) plus (2) the average
annual bonus paid to Executive with respect to the three (3) calendar-year
period immediately preceding Executive’s termination of employment, to be paid
on the later of the date of the Change in Control or Executive’s termination of
employment. Any amounts due pursuant to this Section 7(a) (a “Change in Control
Payment”) shall be paid in a lump sum subject to Section 8(a).
(b) Notwithstanding the foregoing, if all or any portion of the payments and
benefits provided to an Executive under this Agreement, or any other payment or
benefit (including under any plan or arrangement adopted in the future), would
otherwise constitute “excess parachute payments” within the meaning of Section
280G of the Code (“Payments”), then the amount of such Payments shall be reduced
to an amount that would result in there being no excess parachute payments;
provided, however, that the foregoing reduction will be made only if and to the
extent that such reduction would result in an increase in the aggregate Payments
to be provided, determined on an after-tax basis (taking into account the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income and employment taxes). If any such reduction is necessary
hereunder, cash payments shall be modified or reduced first, against the latest
amounts otherwise payable, and then any other benefits on a prorated basis.
Determination of whether the Payments would constitute an excess parachute
payment, and the amount of reduction so that no excess parachute payments shall
exist, shall be made, at the Employer’s expense, by the independent accounting
firm employed by the Employer immediately prior to the occurrence of any Change
in Control (the “Determination Firm”).
(c) This Agreement contains covenants of Executive to refrain from certain
activities deemed harmful to the Employer for a set period of time in exchange
for the promises contained herein. If Executive is deemed eligible to receive
Payments under this Agreement that could be subject to the Excise Tax, the
Employer shall seek a valuation from the Determination Firm to determine the
value of the covenants contained in this Agreement and such amount shall be
allocated to such arrangements and be excluded from treatment as a Payment.
8. General Provisions Applicable to Post-Termination Compensation.
(a) Release. In return for Severance or any other post-termination payments and
benefits described in Sections 6 or 7 of this Agreement and the Release,
Executive shall execute a full release and waiver acceptable to the Employer
(the “Release”) of all known or unknown claims or causes of action Executive
has, had, or may have against the Employer, its affiliates and all of the
officers, employees, directors and agents of the Employer and its affiliates.
Executive must execute such Release and the applicable revocation period
required by law must expire, within sixty (60) days following Executive’s
termination of employment (and again as to payments due as of a later Change in
Control within sixty (60) days following the Change in Control). The Severance
or any other post-termination payments and benefits described in Sections 6 or 7
of this Agreement that would have been made prior to such Release becoming
effective and irrevocable shall be held and accumulated until the execution of
said Release and the expiration of the revocation period without Executive
having revoked the same. If the Release becomes effective and irrevocable within
such sixty (60) days, all payments and reimbursements held and accumulated will
be made within thirty (30) days after the Release becomes effective and
irrevocable and the remaining payments and reimbursements will be made as
otherwise specified. If Executive does not execute the Release and the Release
does not become irrevocable before the sixtieth (60th) day after Executive’s
termination of employment, Executive shall not receive Severance or any other
post-termination payments and benefits described in Sections 6 or 7 described of
this Agreement. Notwithstanding the foregoing, if the period for the execution
of said Release and the expiration of the revocation period without Executive
having revoked the same spans more than one calendar year, all payments and
reimbursements held and accumulated will not be made any earlier than the
subsequent calendar year.
(b) Compliance with Protective Covenants. Notwithstanding anything to the
contrary in this Agreement, in the event Executive fails or ceases to fully
abide by all of the covenants contained in Section 10, or in the event any court
of competent jurisdiction or arbitrator deems any such covenant(s) to be invalid
or unenforceable as the result of a challenge by Executive, then Executive
acknowledges and agrees that such circumstances shall constitute a failure of
consideration and Executive shall not be entitled to Severance or any other
post-termination payments or benefits pursuant to Sections 6 or 7 of this
Agreement. If Executive has already received any such Severance or
post-termination payments and benefits at the time he fails or ceases to fully
abide by any



--------------------------------------------------------------------------------



such covenant or any court of competent jurisdiction or arbitrator deems any
such covenant(s) to be invalid or unenforceable as the result of a challenge by
Executive, the Employer shall immediately be entitled to recover all such gross
amounts in full from Executive.
9. Regulatory Limitations
(a) If Executive is suspended and/or temporarily prohibited from participating
in the conduct of the affairs of the Bank by a notice served under 12 U.S.C.
Section 1818(e) or (g), the obligations of the Company and the Bank under this
Agreement shall be suspended as of the date of service of such notice, unless
stayed by appropriate proceedings.
(b) If Executive is removed and/or permanently prohibited from participating in
the conduct of the affairs of the Bank by an order issued under 12 U.S.C.
Section 1818(e) or (g), all obligations of the Company and the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the Parties shall not be affected.
(c) Notwithstanding the timing for the payment of any Severance or other
post-termination payments and benefits described in Sections 6 and 7, no such
payments shall be made or commence, as applicable, that require the concurrence
or consent of the appropriate federal banking agency of the Employer pursuant to
12 C.F.R. Section 359 prior to the receipt of such concurrence or consent. The
Employer shall have the obligation to submit an application to make such payment
to the appropriate federal banking agency within fifteen (15) business days of
Executive’s right to such payment arising and shall provide a copy of such
application to Executive. Any payments suspended by operation of this Section
9(c) shall be paid as a lump sum within thirty (30) days following receipt of
the concurrence or consent of the appropriate federal banking agency of the
Employer or as otherwise directed by such federal banking agency.
(d) All obligations under this Agreement are further subject to such conditions,
restrictions, limitations and forfeiture provisions as may separately apply
pursuant to any applicable state banking laws.
10. Protective Covenants. Executive shall abide by and be bound by the following
Protective Covenants:
(a) Confidential Information and Trade Secrets. The Parties acknowledge that the
Employer shall disclose during the Term, or has already disclosed, to Executive
for use in Executive’s employment, and that during the Term Executive will be
provided access to and otherwise make use of, acquire, create, or add to certain
valuable, unique, proprietary, and secret information of the Employer (whether
tangible or intangible and whether or not electronically kept or stored),
including financial statements, drawings, designs, manuals, business plans,
processes, procedures, formulas, inventions, pricing policies, customer and
prospect lists and contacts, contracts, sources and identity of vendors and
contractors, financial information of customers of the Employer, and other
proprietary documents, materials, or information indigenous to the Employer,
relating to its businesses and activities, or the manner in which the Employer
does business, which is valuable to the Employer in conducting its business
because the information is kept confidential and is not generally known to the
Employer’s competitors or to the general public (the “Confidential
Information”). Confidential Information does not include information generally
known or easily obtained from public sources or public records, unless Executive
causes the Confidential Information to become generally known or easily obtained
from public sources or public records.
To the extent that the Confidential Information rises to the level of a trade
secret under applicable law, then Executive shall, during Executive’s employment
and for so long as the Confidential Information remains a trade secret under
applicable law (or for the maximum period of time otherwise allowed by
applicable law) (i) protect and maintain the confidentiality of such trade
secrets and (ii) refrain from disclosing, copying, or using any such trade
secrets, without the Employer’s prior written consent, except as necessary in
Executive’s performance of Executive’s duties while employed with the Employer.
To the extent that the Confidential Information defined above does not rise to
the level of a trade secret under applicable law, Executive shall, during
Executive’s employment and for a period of twenty four (24) months following any
voluntary or involuntary termination of employment, (i) protect and maintain the
confidentiality of the Confidential Information and (ii) refrain from
disclosing, copying, or using any Confidential Information without the
Employer’s prior written consent, except as necessary in Executive’s performance
of Executive’s duties while employed with the Employer.



--------------------------------------------------------------------------------



(b) Return of Property of the Employer. Upon any voluntary or involuntary
termination of Executive’s employment (or at any time upon request by the
Employer), Executive agrees to immediately return to the Employer all property
of the Employer (including, without limitation, all documents, electronic files,
records, computer disks or other tangible or intangible things that may or may
not relate to or otherwise comprise Confidential Information or trade secrets,
as defined by applicable law) that Executive created, used, possessed or
maintained while working for the Employer from whatever source and whenever
created, including all reproductions or excerpts thereof. This provision does
not apply to purely personal documents of Executive, but it does apply to
business calendars, customer lists, contact information, computer programs,
disks and their contents and like information that may contain some personal
matters of Executive. Executive acknowledges that title to all such property is
vested in the Employer.
(c) Non-Solicitation of Customers. During the Term and for a period of (i)
twelve (12) months thereafter, or (ii) if any Change in Control Payment is paid
to Executive pursuant to Section 7(a), twenty four (24) months thereafter,
Executive agrees not to, directly or indirectly, in the Territory (as defined
above), contact, solicit, divert, appropriate, or call upon, the customers of
the Employer with whom Executive has had material contact during the most recent
twelve (12) months, including prospects of the Employer with whom Executive had
such contact during said most recent twelve (12) months (1) to solicit such
customers or prospective customers for a Competitive Business as herein defined
(including, without limitation, any Competitive Business started by Executive)
or (2) to otherwise encourage any such customer to discontinue, reduce, or
adversely alter the amount of its business with the Employer. Executive
acknowledges that, due to Executive’s relationship with the Employer, Executive
will develop, or has developed, special contacts and relationships with the
Employer’s customers and prospective customers, and that it would be unfair and
harmful to the Employer if Executive took advantage of these relationships.
(d) Non-Piracy of Employees. During the Term and for a period of (i) twelve (12)
months thereafter, or (ii) if any Change in Control Payment is paid to Executive
pursuant to Section 7(a), twenty four (24) months thereafter, Executive
covenants and agrees that Executive shall not, directly or indirectly: (1)
solicit, recruit, or hire (or attempt to solicit, recruit, or hire) or otherwise
assist anyone in soliciting, recruiting, or hiring, any employee or independent
contractor (which shall not include non-exclusive outside vendors) of the
Employer who performed work for the Employer within the six (6) month period
prior to the solicitation or who was otherwise engaged or employed with the
Employer at the time of the termination of Executive’s employment with the
Employer or (2) otherwise encourage, solicit, or support any such employees or
independent contractors to leave their employment or engagement with the
Employer, in either case until such employee or contractor has been terminated
or separated from the Employer for at least twelve (12) months.
(e) Non-Compete. During the Term and for a period of (i) twelve (12) months
thereafter, or (ii) if any Change in Control Payment is paid to Executive
pursuant to Section 7(a), twenty four (24) months thereafter, Executive
covenants and agrees that Executive shall not, directly or indirectly, compete
with the Employer, as an officer, director, member, principal, partner,
shareholder (other than a shareholder in a company that is publicly traded and
so long as such ownership is less than five (5) percent), owner, manager,
supervisor, administrator, employee, consultant, or independent contractor, by
working in the Territory (as defined above) for or as a Competitive Business, in
a capacity identical or substantially similar to the capacity in which Executive
served at the Employer. Executive acknowledges that the Employer conducts its
business within the Territory, that Executive will perform services for and on
behalf of the Employer within the Territory, and that this Section 10(e) (and
the definition of the Territory) is a reasonable limitation on Executive’s
ability to compete with the Employer.
(f) Mutual Non-Disparagement. During the Term and for a period of twelve (12)
months thereafter, the Employer agrees that it will not issue any statement
(written or oral) that could reasonably be perceived as disparaging to
Executive. During the Term and for a period of twelve (12) months thereafter,
Executive agrees that he will not make any statement (written or oral) that
could reasonably be perceived as disparaging to the Employer or any person or
entity that he reasonably should know is an affiliate of the Employer.
(g) Acknowledgment. It is understood and agreed by Executive that the Parties
have attempted to limit his right to compete only to the extent necessary to
protect the Employer from unfair competition. It is acknowledged that the
purpose of these covenants and promises is (and that they are necessary) to
protect the Employer’s legitimate business interests, to protect the Employer’s
investment in the overall development of its business and the good will of its
customers, and to protect and retain (and to prevent Executive from unfairly and
to the detriment of the Employer utilizing or taking advantage of) the business
trade secrets and Confidential Information of the Employer and those substantial
contacts and relationships (including those with customers and employees of the
Employer) which Executive established due to his employment with the Employer.
Therefore, in addition to any other remedies, Executive agrees that in the event
that he breaches any of the covenants in Section 10 of this Agreement, no
further amounts will be paid to Executive pursuant hereto, other than salary or
benefits earned and accrued by Executive as of the date of any such breach. The
Employer and Executive agree that all remedies available to the Employer or
Executive, as applicable, shall be cumulative.



--------------------------------------------------------------------------------



Executive acknowledges that these covenants and promises (and their respective
time, geographic, and/or activity limitations) are reasonable and that said
limitations are no greater than necessary to protect said legitimate business
interests in light of Executive’s position with the Employer and the Employer’s
business, and Executive agrees to strictly abide by the terms hereof.
If any provision of this Agreement is ruled invalid or unenforceable by a court
of competent jurisdiction because of a conflict between the provision and any
applicable law or public policy, the provision shall be redrawn to make the
provision consistent with, and valid and enforceable under, the law or public
policy.
(h) Notwithstanding anything in this Agreement to the contrary, (a) nothing in
this Agreement, including but not limited to the Release, or other agreement
prohibits Executive from reporting possible violations of law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress and any agency
Inspector General (the “Government Agencies”), or communicating with Government
Agencies or otherwise participating in any investigation or proceedings that may
be conducted by Government Agencies, including providing documents or other
information; (b) Executive does not need the prior authorization of the Employer
to take any action described in (a), and Executive is not required to notify the
Employer that he has taken any action described in (a); and (c) neither this
Agreement nor the Release limits Executive’s right to receive an award for
providing information relating to a possible securities law violation to the
Securities and Exchange Commission. Further, notwithstanding the foregoing,
Executive will not be held criminally or civilly liable under any federal, state
or local trade secret law for the disclosure of a trade secret that (x) is made
(i) in confidence to a federal, state or local official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation or law; or (y) is made in a compliant or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, if Executive is suing the Employer for retaliation
based on the reporting of a suspected violation, of law, he may disclose a trade
secret to his attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and Executive does not disclose the trade secret except pursuant to court
order. The rights described in this Subsection (h) are referred to in this
Agreement as the “Protected Rights.”
(i) Injunctive Relief. The Employer or Executive shall have the right to apply
to any appropriate court located in the State of Louisiana for injunctive relief
with respect to the enforcement of the covenants and agreements set forth in
this Section 10. This remedy shall be in addition to, and not in limitation of,
any other rights or remedies to which the Employer or Executive are or may be
entitled at law or in equity respecting this Agreement.



--------------------------------------------------------------------------------



11. Section 409A. Executive and the Employer intend for all payments under this
Agreement to be either outside the scope of Section 409A of the Code or to
comply with its requirements as to timing of payments. Accordingly, to the
extent applicable, this Agreement at all times is intended to be operated so as
to be exempt from or in accordance with the requirements of Section 409A of the
Code, as amended, and the regulations and rulings thereunder, including any
applicable transition rules. The Employer shall have authority to take action,
or refrain from taking any action, with respect to the payments and benefits
under this Agreement that is reasonably necessary to be exempt from or comply
with Section 409A. Notwithstanding the foregoing, however, in no event will the
Employer be liable to Executive if this Agreement or any compensation payable
hereunder fails to be exempt from or comply with Section 409A of the Code. Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception (with the earliest amounts payable being deemed subject to the
exception to the extent available). For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the Section 409A of the Code.
Notwithstanding anything in this Agreement to the contrary, if any amounts or
benefits payable under this Agreement in the event of Executive’s termination of
employment constitute “nonqualified deferred compensation” within the meaning of
Code Section 409A, payment of such amounts and benefits shall commence when
Executive incurs a “separation from service” within the meaning of Treasury
Regulation 1.409A-1(h), without regard to any of the optional provisions
thereunder, from the Company or the Bank and any entity that would be considered
a single employer with the Company or the Bank under Code Section 414(b) or
414(c) as modified by the rules under Section 409A of the Code (a “Separation
from Service”). Such payments or benefits shall be provided in accordance with
the timing provisions of this Agreement by substituting the Agreement’s
references to “termination of employment” or “termination” with Separation from
Service. In addition, if at the time of Executive’s Separation from Service
Executive is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i), any amount or benefits that the constitutes “nonqualified
deferred compensation” within the meaning of Code Section 409A that becomes
payable to Executive on account of Executive’s Separation from Service will not
be paid until after the earlier of (i) the first business day of the seventh
month following Executive’s Separation from Service, or (ii) the date of
Executive’s death (the “409A Suspension Period”) to the extent required to
comply with Section 409A of the Code. After the end of the 409A Suspension
Period, Executive shall be paid a cash lump sum payment equal to any payments
(including interest on any such payments, at an interest rate of not less than
the prime interest rate, as published in the Wall Street Journal, over the
period such payment is restricted from being paid to Executive) and benefits
that the Employer would otherwise have been required to provide under this
Agreement but for the imposition of the 409A Suspension Period. Thereafter,
Executive shall receive any remaining payments and benefits due under this
Agreement in accordance with the terms of Section 6(d) or Section 7(a), as
applicable (as if there had not been any 409A Suspension Period beforehand). To
the extent not otherwise specified in this Agreement, all (A) reimbursements and
(B) in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (1) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement); (2) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year; (3) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred; and (4) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit.
12. General Provisions.
(a) Modification and Waiver. This Agreement may not be modified or amended
except by an instrument in writing, signed by the Parties, and which
specifically refers to this Agreement. No term or condition of this Agreement
shall be deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement, except by written instrument of
the Party charged with such waiver or estoppel. No such written waiver shall be
deemed a continuing waiver unless specifically stated therein, and each waiver
shall operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
(b) Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by Executive, his beneficiaries or legal representatives,
without the prior written consent of the Employer provided, however, that
nothing herein shall preclude (i) Executive from designating a beneficiary to
receive any benefits payable hereunder upon his death, or (ii) the executors,
administrators, or other legal representatives of Executive or his estate from
assigning any rights hereunder to the person or persons entitled thereto. The
Employer may assign this Agreement without the consent of Executive.
(b) Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Employer and Executive and their respective heirs, successors,
assigns, and legal representatives.
(c) No Bar. Executive acknowledges and agrees that the existence of any claim or
cause of action against the Employer shall not constitute a defense to the
enforcement by the Employer of Executive’s covenants, obligations, or
undertakings in this Agreement.



--------------------------------------------------------------------------------



(d) No Conflicting Obligations. Executive hereby acknowledges and represents by
his execution of this Agreement that he will not perform, except upon the
Employer’s written request, employment-related obligations and duties for the
Employer that would cause a breach, default, or violation of any other
employment, nondisclosure, confidentiality, non-competition, or other agreement
to which Executive may be a party or otherwise bound. Moreover, Executive hereby
agrees that he will not use in the performance of such employment-related
obligations and duties for the Employer or otherwise disclose to the Employer,
except upon the Employer’s written request, any trade secrets or confidential
information of any person or entity (including any former employer) if and to
the extent that such use or disclosure may cause a breach or violation of any
obligation or duty owed to such employer, person, or entity under any agreement
or applicable law.
(e) Mediation. Except with respect to Section 10 above if any dispute arises out
of or relates to this Agreement, or a breach thereof, and if the dispute cannot
be settled through direct discussions between the Parties, the Parties agree to
first endeavor to settle the dispute in an amicable manner by mediation under
the Commercial Mediation Rules of the American Arbitration Association before
resorting to any other process for resolving the dispute.
(f) Indemnification. To the fullest extent permitted by law, the Company shall
indemnify Executive with respect to any actions, proceedings, investigations, or
inquiries (collectively, “Actions”) commenced against or relating to Executive
in his capacity as an officer, director, executive, agent or fiduciary or former
officer, director, executive, agent or fiduciary of the Company, the Bank, or
any affiliate thereof, for which Executive may render service in such capacity,
whether by or on behalf of the Company, its shareholders, the Bank or other
third parties, including, without limitation, any governmental agent or entity,
and the Company shall advance to Executive on a timely basis an amount equal to
the reasonable fees and expenses incurred in defending such Actions, after
receipt of an itemized request for such advance, and an undertaking from
Executive to repay the amount of such advance, with interest at a reasonable
rate from the date of the request, as determined by the Company, if it shall
ultimately be determined that Executive is not entitled (as a matter of law or
by judicial determination) to be indemnified against such expenses. This
indemnity shall survive any termination of employment under this Agreement and
is in addition to and not in limitation of any other right to indemnification or
exoneration to which Executive is entitled at law, or under the governing
organizational documents and/or policies of the Company. The Company agrees to
use its best efforts to secure and maintain officers’ and directors’ liability
insurance, including coverage for Executive on terms similar to those provided
to other senior executives.
(g) Legal Fees. If, after a Change in Control, (a) the Employer has failed to
comply with any of its obligations under this Agreement, or (b) the Employer or
any other person (other than Executive) has taken any action to declare this
Agreement void or unenforceable, or instituted any litigation or other legal
action designed to deny, diminish, or to recover from Executive the benefits
intended to be provided to Executive hereunder (including any payment pursuant
to Section 6(d) and/or Section 7 of this Agreement), the Employer irrevocably
authorizes Executive from time to time to retain counsel of his choice, at the
Employer’s expense, to represent Executive in connection with the initiation or
defense of any litigation or other legal action, whether by or against the
Employer or any of its affiliated companies or any director, officer,
shareholder, or other person affiliated with the Employer. The fees and expenses
of counsel selected from time to time by Executive as provided in this Section
13(g) shall be paid or reimbursed to Executive by the Employer, whether suit or
an arbitration proceeding has been brought or not. The Employer’s obligation to
pay Executive’s legal fees provided by this Section 13(g) operates separately
from and in addition to any legal fee reimbursement obligation the Employer has
with Executive under any separate severance or other agreement.
(h) Severability. If for any reason any provision of this Agreement is held
invalid, the Parties agree that the court or arbitrator shall modify the
provision(s) (or subpart(s) thereof) to make the provision(s) (or subpart(s)
thereof) and this Agreement valid and enforceable. Any invalid provision shall
not affect any other provision of this Agreement not held invalid, and each such
other provision shall to the full extent consistent with law continue in full
force and effect. If any provision of this Agreement shall be held invalid in
part, such invalidity shall in no way affect the rest of such provision not held
so invalid, and the rest of such provision, together with all other provisions
of this Agreement, shall to the full extent consistent with law continue in full
force and effect.
(i) Governing Law. This Agreement has been executed under seal and delivered in
the State of Louisiana, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of the State of Louisiana, without
reference to its rules of conflicts of laws. Further, Louisiana law shall apply
to the merits of any dispute or claim in arbitration, without reference to its
rules of conflicts of law.
(j) Rights of Third Parties. Nothing herein expressed or implied is intended to
or shall be construed to confer upon or give to any person, firm, or other
entity, other than the Parties and their permitted assigns, any rights or
remedies under or by reason of this Agreement.
(k) Notices. All notices, requests, demands, and other communications provided
for by this Agreement shall be in writing and shall be sufficiently given if and
when mailed in the United States by registered or certified mail, or personally



--------------------------------------------------------------------------------



delivered, to the Party entitled thereto at the address stated below or to such
changed address as the addressee may have given by a similar notice:

To the Employer:Investar Holding Corporation
10500 Coursey Boulevard
Baton Rouge, Louisiana 70816
Attention: ChairmanTo Executive:John J. D’Angelo
10500 Coursey Boulevard
Suite 300
Baton Rouge, Louisiana 70816


(l) Counterpart Signatures. This Agreement may be executed in counterparts or by
facsimile signature, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.




[Signatures on next page]











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.



INVESTAR HOLDING CORPORATIONBy:Name:James BakerTitle:Chairman of the
Compensation CommitteeINVESTAR BANK, NATIONAL ASSOCIATIONBy:Name:Christopher L.
HufftTitle:Executive Vice President and Chief Financial OfficerEXECUTIVEJohn J.
D’Angelo












